PER CURIAM:
Revisamos, mediante el trámite de mostra-ción de causa, el incumplimiento del abogado Juan José Her-nández Cibes con la See. 26 de la Ley Notarial —Ley Núm. 99 de 27 de junio de 1956, según enmendada— 4 L.P.R.A. see. 1026, consistente en no haber rendido los índices notariales se-manales durante un período de un (1) año y cinco (5) meses.
En su comparecencia el licenciado Hernández Cibes —quien en adición a ser abogado es doctor en medicina— sos-*504tiene que su incumplimiento se debió a haber sufrido la frac-tura del codo de su brazo derecho —su brazo dominante— lo cual requirió el ser intervenido quirúrgicamente en nueve (9) ocasiones distintas. Se sostiene que ello causó que no pudiera rendir los índices por cuanto se “le hacía sumamente difícil reproducir fielmente su firma, signo y rúbrica”.
Aparte de que notamos que la fecha durante la cual ocu-rrió el accidente y alegada incapacidad física no corresponde totalmente con las fechas durante las cuales no se rindieron los índices, la Ley Notarial provee para la designación de un notario sustituto “cuando por cualquier causa que no sea per-manente no pudiese aquél [el notario incapacitado temporal-mente] estar al frente de su oficina”. (Énfasis suplido.) 4 L.P.R.A. see. 1004.

Se suspende del ejercicio del notariado en Puerto Rico al Ledo. Juan José Hernández Cibes por el término de un (1) año. (

1

) El Alguacil General de este Tribunal deberá incau-tarse de la obra notarial del referido notario y entregarla al Director de la Oficina de Inspección de Notarías, para el co-rrespondiente examen e informe a este Tribunal. Se dictará sentencia de conformidad.

El Juez Presidente Señor Pons Núñez no intervino. La Juez Asociada Señora Naveira de Rodón se inhibió.

(1)Un examen del expediente revela que la obra notarial del licenciado Hernández Cibes se reduce a la otorgación de afidávit.